Citation Nr: 1723551	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for tinea pedis of the feet (diagnosed as dermatitis) and onychomycosis of the toenails.

2. Entitlement to an initial compensable rating for tinea manuum (diagnosed as dermatitis) of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1967 to January 1970, from September 1971 to February 1978, from January to June 1991, and from August 2004 to September 2005. These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.

On the March 2013 VA Form 9, the Veteran requested a videoconference Board hearing. In a November 2015 letter, the RO notified him that a videoconference Board hearing had been scheduled for December 2015; however, he did not appear for the scheduled hearing, and did not request its postponement. Therefore, the hearing request is considered withdrawn. 38 C.F.R. § 20.704 (d) (2016).

The issues were remanded by the Board in February 2016 for further development. A review of the claims folder reflects that the RO has complied with the February 2016 remand instructions by obtaining outstanding medical treatment records, obtaining a VA medical examination, and issuing a supplemental statement of the case (SSOC). 


FINDINGS OF FACT

1. The Veteran's tinea pedis of the feet (diagnosed as dermatitis) and onychomycosis of the toenails has been treated with constant or near constant systemic therapy within the preceding 12 months. 

2. The Veteran's tinea manuum (diagnosed as dermatitis) of the left hand symptoms are duplicative and overlap his tinea pedis of both feet symptomology.




CONCLUSIONS OF LAW

1. The criteria for an initial rating of 60 percent, and no higher, for bilateral tinea pedis of the feet (diagnosed as dermatitis) and onychomycosis of the toenails have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code 7806, 7813 (2016).

2. The criteria for a separate and compensable rating for tinea manuum (diagnosed as dermatitis) of the left hand have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.25, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Tinea Pedis and Tinea Manuum (DC 7813)

The Veteran's service-connected tinea pedis disability has been rated under Diagnostic Code 7813. 38 C.F.R. § 4.118 (2016). Under Diagnostic Code 7813, dermatophytosis (fungal infection) is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 7805), or dermatitis (7806), depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016). The record reflects that the Veteran's chief complaints in regard to his skin disability are itching and dry scaling of the infected area. The Board finds the Veteran's symptoms and chief complaints to be more analogous to dermatitis/eczema than the other disabilities available under Diagnostic Code 7813. 

In a September 2011 decision, the Veteran was rated as noncompensable for his tinea pedis both feet and onychomycosis toenails disability under this code. In a September 2016 rating decision the Veteran's for bilateral tinea pedis of the toes was provided an initial rating of 10 percent and noncompensable for his tinea manuum of the left hand.

The following ratings are available under Diagnostic Code 7806: 

A 60 percent rating is assigned for dermatitis covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period. 

A 30 percent rating is assigned for dermatitis covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12 month period. 

A 10 percent rating is assigned for dermatitis covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A zero percent rating is assigned for dermatitis covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016). 

Analysis

A September 2011 VA examination reflects that the Veteran's total body area affected is less than 1 percent, and the exposed area affected is less than 5 percent. The examination report noted the Veteran's treatment includes miconazole and Lamisil on a constant /near constant basis within the preceding 12 months. Lamisil, the trademark for terbinafine hydrochloride (HCl), is a synthetic antifungal compound. Dorland's Illustrated Medical Dictionary 1017, 1907 (31st ed. 2007). Corticosteroids or other immunosuppressive drugs are not the only types that qualify for a compensable rating. Warren v. McDonald, 28 Vet. App. 194, 197 (2016). The phrase "systemic therapy such as corticosteroids or other immunosuppressive drugs" indeed refers to any prescribed oral or parenteral medication. VA Adjudication Procedure Manual M21-1, part III, subpart iv, chapter 4, section J.3.f. In other words, the Veteran's use of Lamisil/terbinafine pills qualifies as systemic therapy for VA purposes. The report further reflects the Veteran's feet as crackling and scaling between the toes of his foot. Additionally, the Veteran's left foot is noted with onychomycosis of the toes with nail thickening and discoloration. In regard to the Veteran's left hand, the examination report notes circular lesions with scaling in the 2nd, 4th, and 5th digits. 

VA treatment records note the Veteran being prescribed Lamisil for both oral and topical use throughout the appeals period. 

As noted in the INTRODUCTION portion, the claims were remanded in February 2016, in part, for an examination assessing the current severity of the Veteran's skin disability.

An examination was obtained in July 2016. The examination report provides a diagnosis of dermatitis, explaining that dermatitis is a more accurate description of the Veteran's skin disorder as it is negative of fungal elements. The examination report further noted the Veteran's use of topical corticosteroids on a constant /near constant basis within the preceding 12 months. Additionally, the Veteran's skin disability is noted as patchy, scaling on the dorsal surfaces of the hands and feet, with no active blistering. 

Based on the Veteran's skin disability being treated with oral systemic therapy on a constant/near constant basis, a 60 percent rating, and no higher, is warranted for his skin disability of his hand and feet under DC 7806.

In this decision, the Veteran's service-connected skin disability, rated as bilateral tinea pedis of the toes and tinea manuum of the left hand have been assigned the maximum schedular rating available for that disability. 38 C.F.R. §4.118, Diagnostic Code 7806. 

The Board has incorporated both of the Veteran's claims for increased ratings within the above decision. As both claims are not only skin disabilities, the July 2016 VA examination identifies that the Veteran's bilateral tinea pedis of the toes and tinea manuum of the left hand as dermatitis. Simply put, the Veteran's skin disabilities carry the same diagnosis. 

The evaluation of same disability or the same manifestation under various diagnoses, a practice known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016). In determining if separate ratings may be assigned for different service-connected conditions "[T]he critical element is that none of the symptomatology for any . . . conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). If the symptoms are "distinct and separate" then the individual is entitled to separate disability ratings for the various conditions. Id.   

Here, the Veteran's dermatitis affects his hands and feet with the same or similar manifestations occurring in the affected areas. As such, a separate compensable rating for tinea manuum of the left hand is not warranted.  

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's dermatitis of the hands and feet are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's dermatitis and onychomycosis toenails symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his dermatitis and onychomycosis toenails disability. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to a separate and compensable rating for tinea manuum (diagnosed as dermatitis) of the left hand is denied.

Entitlement to an initial rating for 60 percent, and no higher, for tinea pedis of the feet (diagnosed as dermatitis) and onychomycosis of the toenails, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


